
	
		II
		111th CONGRESS
		1st Session
		S. 284
		IN THE SENATE OF THE UNITED STATES
		
			January 21, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a new
		  refundable credit for equipment used to manufacture solar energy property, to
		  waive the application of the subsidized financing rules to such property, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Solar Stimulus for Job Creation and
			 Energy Independence Act of 2009.
		2.Refundable
			 investment credit for property used to manufacture solar energy
			 property
			(a)In
			 generalSubparagraph (A) of
			 section 48(a)(3) of the Internal Revenue Code of 1986 (defining energy
			 property) is amended by striking or at the end of clause (vi),
			 by adding or at the end of clause (vii), and by inserting after
			 clause (vii) the following new clause:
				
					(viii)property used to manufacture equipment
				described in clause (i) or
				(ii),
					.
			(b)Credit To be
			 refundable
				(1)In
			 generalSubsection (c) of section 38 of the Internal Revenue Code
			 of 1986 (relating to limitation based on amount of tax) is amended by
			 redesignating paragraph (5) as paragraph (6) and by inserting after paragraph
			 (4) the following new paragraph:
					
						(5)Special rules
				for solar energy investment credit
							(A)In
				generalIn the case of the
				solar energy investment credit—
								(i)this section and
				section 39 shall be applied separately with respect to such credit,
								(ii)in
				applying paragraph (1) to such credit—
									(I)the tentative
				minimum tax shall be treated as being zero, and
									(II)the limitation
				under paragraph (1) (as modified by subclause (I)) shall be reduced by the
				credit allowed under subsection (a) for the taxable year (other than the solar
				energy investment credit), and
									(iii)the amount of
				the solar energy investment credit in excess of the limitation under paragraph
				(1) (as modified by subclause (II)) shall be treated as a credit under subpart
				C.
								(B)Solar energy
				investment creditFor purposes of this subsection, the term
				solar energy investment credit means so much of the energy
				credit as is attributable to property described in clause (viii) of section
				48(a)(3)(A).
							(C)TerminationThis
				paragraph shall not apply to any taxable year ending after December 31,
				2010.
							.
				(2)Conforming
			 amendments
					(A)Subclause (II) of section 38(c)(2)(A)(ii)
			 of such Code is amended by striking and the specified credits
			 and inserting the specified credits, and the solar energy investment
			 credit.
					(B)Subclause (II) of
			 section 38(c)(3)(A)(ii) of such Code is amended by striking and the
			 specified credits and inserting , the specified credits, and the
			 solar energy investment credit.
					(C)Subclause (II) of
			 section 38(c)(4)(A)(ii) of such Code is amended by inserting and the
			 solar energy investment credit after specified
			 credits.
					(D)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 38(c)(5), after 36, .
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Exception from
			 subsidized energy financing rules for solar energy property
			(a)In
			 generalSubparagraph (C) of
			 section 48(a)(4) of the Internal Revenue Code of 1986 (defining subsidized
			 energy financing) is amended by adding at the end the following new sentence:
			 Such term shall not include any loan described in section
			 141(c)(2)(D).
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to property placed in service after such date in
			 taxable years ending after such date.
			4.Exception from
			 private activity bond tests for financing of solar energy property
			(a)Exception from
			 private business use testParagraph (6) of section 141(b) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(C)Solar energy
				propertyFor purposes of
				subparagraph (A), property described in clause (i) or (ii) of section
				48(a)(3)(A) shall not be treated as used in a trade or
				business.
					.
			(b)Exception from
			 private loan financing testParagraph (2) of section 141(c) of the
			 Internal Revenue Code of 1986 (relating to exception for tax assessment, etc.,
			 loans) is amended by striking or at the end of subparagraph (B),
			 by striking the period at the end of subparagraph (C) and inserting ,
			 or, and by adding at the end the following new subparagraph:
				
					(D)enables the borrower to finance the
				acquisition, construction, and installation of property described in clause (i)
				or (ii) of section
				48(a)(3)(A).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			5.Government
			 procurement of solar energySection 203 of the Energy Policy Act of 2005
			 (42 U.S.C. 15852) is amended—
			(1)by redesignating
			 subsection (d) as subsection (e); and
			(2)by inserting after
			 subsection (c) the following new subsection (d):
				
					(d)Contracts for
				renewable energyNotwithstanding section 501(b)(1)(B) of title
				40, United States Code, a contract for renewable energy may be made for a
				period of not more than 25
				years.
					.
			
